DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 1, para [0001], the status of 16/671,919 should be updated.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,801,173 in view of Teague et al (US 2016/0356013).  U.S. Patent No. 10,801,173 recites lifting the foundation and extending an extendable portion of a support member; however, U.S. Patent No. 10,801,173 does not recite driving a pier system into the ground.  Teague et al discloses a method of installing a foundation support system including driving a pier system into the ground.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive a pier system into the ground as disclosed by Teague .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 12, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patton (US 8,851,800).
As to claim 1, Patton discloses a method of installing a foundation support system comprising: driving a pier system 22 into ground beneath a foundation; lifting the foundation 24 to a desired position; and extending an extendable portion (generally at 16) of a support member (generally at 34)  to hold the foundation in the desired position, wherein the extendable portion of the support member is vertically aligned with the pier system 22.
As to claim 2, Patton discloses affixing a heave plate 12 to the foundation.

As to claim 3, Patton discloses wherein the extendable portion 16 of the support member 34 is vertically aligned with the heave plate 12.
As to claim 4, Patton discloses coupling a pier cap 20 atop the pier system.
As to claim 5, Patton discloses coupling the support member 34 to the pier cap 20 prior to extending the extendable portion of the support member to hold the foundation in the desired position.
As to claim 7, Patton discloses wherein the support member 34 is coupled to the pier cap 20 by the support member being set atop the pier cap 20.
As to claim 8, Patton discloses wherein the pier cap 20 has a lip 38.
As to claim 12, Patton discloses wherein the support member 34 is integral to the pier cap 20.
As to claim 16, Patton discloses a method of installing a foundation support system comprising:
driving a pier system 22 into ground beneath a foundation 24;
coupling an adjustable pier cap 20 having an extendable portion 16 to the pier system, wherein the extendable portion 16 of the adjustable pier cap is vertically aligned with the pier system;
lifting the foundation 24 to a desired position; and
extending the extendable portion 16 of the adjustable pier cap to hold the foundation in the desired position.
As to claim 18, Patton discloses affixing a heave plate 12 to the foundation in vertical alignment with the pier system.
As to claim 19, Patton discloses wherein the extendable portion 16 engages the heave plate 12 to hold the foundation in the desired position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton (US 8,851,800).  Patton discloses all that is claimed except wherein the support member is coupled to the pier cap by welding. Patton discloses coupling via bolts 19.  It would have been an obvious matter of design choice to couple as by welding, since welding is a well-known technique to couple members together.
Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patton (US 8,851,800) in view of Teague et al (US 9,708,788).
As to claim 13-15 and 17, Patton discloses all that I claimed except for the first and second collar portions.  Teague et al discloses (see figure 8)  a pier cap 6 comprising first and second collar portions 20, 22.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pier cap having first and second collar portions as taught by Teague et al, since doing so provides the expected benefit of coupling a pier cap to a pier system.
Claims 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patton (US 8,851,800) in view of Jones (US 5,800,094).  Patton discloses all that is claimed except for removably coupling and decoupling a lift platform.  Jones discloses a lift platform 50 that may be removably coupled and decoupled.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decouple a lift platform as disclosed by Jones, since doing so provides the expected benefit of coupling and decoupling a lifting assembly for a foundation support system.
As to claim 10, Patton discloses wherein the one or more lifts 50 indirectly engage the at least one of a heave plate 12 or the foundation 24 via one or more shims 18 configured to distribute the applied load over an area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL